******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    ANDERSON v. COMMISSIONER OF CORRECTION—DISSENT

   PALMER, J., dissenting. I disagree with the majority
that the petitioner, Oscar Anderson, was not prejudiced
by the failure of his trial counsel, Jeffrey Hutcoe and
John Cizik, to introduce at trial medical records con-
cerning the petitioner’s history of sexually transmitted
diseases, to present expert testimony concerning the
transmission rates of such diseases, and to demonstrate
that the victim apparently had not contracted any such
diseases during the nearly three year period in which
she claims the petitioner engaged in vaginal, anal and
oral sex with her two or three times per week. Rather,
I agree with Judge Borden, who dissented from the
opinion of the majority in the Appellate Court, that the
failure of counsel to present such evidence rendered
their performance manifestly deficient under prevailing
norms of practice and caused material harm to the
petitioner. See Anderson v. Commissioner of Correc-
tion, 128 Conn. App. 585, 609–13, 17 A.3d 1138 (2011)
(Borden, J., dissenting). I therefore respectfully dissent.
   As the majority explains, under Strickland v. Wash-
ington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984), ‘‘[a] claim of ineffective assistance of counsel
consists of two components: a performance prong and
a prejudice prong. To satisfy the performance prong
. . . the petitioner must demonstrate that his attorney’s
representation was not reasonably competent or within
the range of competence displayed by lawyers with
ordinary training and skill in the criminal law. . . . To
satisfy the prejudice prong, [the petitioner] must dem-
onstrate that there is a reasonable probability that, but
for counsel’s unprofessional errors, the result of the
proceeding would have been different.’’ (Internal quota-
tion marks omitted.) Janulawicz v. Commissioner of
Correction, 310 Conn. 265, 268 n.1, 77 A.3d 113 (2013).
In this context, a reasonable probability that the result
of the trial would have been different ‘‘does not require
the petitioner to show that counsel’s deficient conduct
more likely than not altered the outcome in the case.
. . . Rather, it merely requires the petitioner to estab-
lish a probability sufficient to undermine confidence
in the outcome.’’ (Citation omitted; internal quotation
marks omitted.) Bunkley v. Commissioner of Correc-
tion, 222 Conn. 444, 445–46, 610 A.2d 598 (1992), over-
ruled in part on other grounds by Small v. Com-
missioner of Correction, 286 Conn. 707, 724, 946 A.2d
1203, cert. denied sub nom. Small v. Lantz, 555 U.S.
975, 129 S. Ct. 481, 172 L. Ed. 2d 336 (2008).
  In the present case, the majority does not address
Strickland’s performance prong in light of its determi-
nation that, even if the petitioner’s trial counsel had
rendered ineffective assistance, the petitioner cannot
establish that he was prejudiced by their deficient per-
formance. Because I would reverse the judgment of
the Appellate Court, I must address the merits of both
Strickland prongs.
   With respect to the first prong, although the Appellate
Court relied on the absence of prejudice in affirming
the habeas court’s judgment; see Anderson v. Commis-
sioner of Correction, supra, 128 Conn. App. 586, 591; it
nevertheless observed that ‘‘the evidence quite strongly
suggests that counsel should have investigated the peti-
tioner’s claims that he had suffered from sexually trans-
mitted diseases throughout the period that . . . [he
allegedly] had been sexually assaulting the victim and
that [the] failure [of counsel] to do so likely constituted
ineffective assistance.’’ Id., 590–91. This observation, in
my view, is an understatement. Suffice it to say that I
agree with Judge Borden that whether the petitioner
received effective assistance of counsel ‘‘is not even a
close call.’’ Id., 609 (Borden, J., dissenting). Quite
clearly, he did not. The undisputed evidence adduced
in the habeas court established that the petitioner had
timely informed his trial counsel that he had been
treated for sexually transmitted diseases at a Waterbury
hospital on numerous occasions during the relevant
time frame and that, as far as he knew, the victim never
had been treated for any such diseases. Indeed, the
petitioner repeatedly made the point to trial counsel
that, in the absence of any evidence that the victim
had received such treatment, the petitioner’s medical
history would support his claim of innocence. Id., 604
(Borden, J., dissenting). Notwithstanding this informa-
tion, ‘‘[a]t no time during [the] course of [representing]
the petitioner did [the petitioner’s counsel] take a single
step toward even attempting to corroborate with readily
available documentation [the petitioner’s] statements
to them that he had a history of sexually transmitted
diseases . . . [that] would tend to undermine the vic-
tim’s allegations of repeated sexual intercourse
between the two, and thereby at the least lay the basis
for the jury to entertain a reasonable doubt as to his
guilt. And, of course, not having secured any such docu-
mentation, the petitioner’s trial counsel never raised
the issue of the petitioner’s medical history of sexually
transmitted diseases and, accordingly, did not secure
an expert witness to testify [as] to the likelihood [that]
the [victim would have] contracted such . . . dis-
ease[s] from the petitioner if her allegations were true.1
This was woefully ineffective assistance of criminal trial
counsel.’’ (Footnote added.) Id., 610 (Borden, J., dis-
senting). The petitioner’s trial counsel also failed to
secure the medical records of the victim, an error com-
pounded by the fact that they had in their possession
the report of Judith Kanz, the pediatric nurse prac-
titioner and forensics specialist who examined the vic-
tim immediately following the disclosure of the alleged
sexual abuse. That report revealed that Kanz had tested
the victim for a number of sexually transmitted dis-
eases, including chlamydia and gonorrhea. Id., 618 (Bor-
den, J., dissenting). If the petitioner’s trial counsel had
obtained the results of those tests, they would have
learned that the victim tested negative for those dis-
eases, which, in turn, would have bolstered the petition-
er’s claim of innocence.
   The majority concludes, however, that the petitioner
was not prejudiced by the inadequate performance of
his trial counsel and, therefore, was not deprived of a
fair trial because there was no reasonable probability
of a different outcome even if the jury had been pre-
sented with the petitioner’s medical records, which, as
the majority acknowledges, reveal that the petitioner
was treated for sexually transmitted diseases, including
gonorrhea and chlamydia, on numerous occasions
between November, 1997, and October, 1999, the period
in which the victim claims that the petitioner sexually
assaulted her two or three times per week. The majority
reaches this conclusion because the petitioner’s medi-
cal records also reveal that, although he was treated for
sexually transmitted diseases on numerous occasions,
there were no culture results confirming the diagnosis,
and, consequently, the jury reasonably could have con-
cluded that the petitioner was not actually suffering
from any such disease on those occasions. The majority
further posits that, even if the petitioner was infected
with a sexually transmitted disease or diseases on each
of the occasions that he visited the hospital, the respon-
dent’s expert, Stephen Scholand, a physician specializ-
ing in infectious diseases, testified that there was only
a 30 percent chance that a person would contract chla-
mydia upon having intercourse with an infected per-
son.2 The majority also cites Scholand’s testimony that
the victim’s immune system could have eradicated any
sexually transmitted disease by the time Kanz examined
her. The majority concludes that, because the victim’s
negative tests results were not inconsistent with the
petitioner’s guilt, and because Kanz also testified that
the results of the victim’s physical examination were
consistent with repetitive vaginal penetration, there is
no reasonable probability that the jury would have
reached a different result. In reaching its determination,
the majority rejects the petitioner’s contention that,
even if one accepts Scholand’s testimony that there was
only a 30 percent chance that the victim would have
contracted chlamydia from having intercourse with the
petitioner, the chances of transmission would have
increased dramatically if, as the victim claimed, the
petitioner had intercourse with her two or three times
per week. The majority rejects this contention on the
ground that the petitioner failed to present any evidence
at trial ‘‘to support his statistical theory [or] analysis
[and] . . . cannot rely on such theor[y] or analysis pre-
sented for the first time on appeal.’’ Footnote 8 of the
majority opinion.
  The majority’s reasoning is unpersuasive for several
reasons. First, it does not require an advanced degree
in statistics or mathematics to know that the more times
a person engages in sexual intercourse with someone
infected with a sexually transmitted disease, the more
likely it is that the person will contract that disease.
On the contrary, common sense tells us that a 30 percent
risk of infection for any act of sexual intercourse means
that, over an extended period of time, an infected per-
son who repeatedly has intercourse with another per-
son will transmit the disease to that other person at
a rate of three out of every ten acts of intercourse.
Furthermore, as Judge Borden explained, in addition
to the petitioner’s and the victim’s medical records, the
jury also had before it the testimony of Timothy Grady,
a registered nurse with approximately twenty years of
experience in treating sexually transmitted diseases.
See Anderson v. Commissioner of Correction, supra,
128 Conn. App. 605, 616–17 (Borden, J., dissenting). In
contrast to Scholand’s testimony, Grady explained that
chlamydia has ‘‘a transmission rate of 40 to 50 percent
for each sexual contact between an infected male and
a woman, and an even higher rate for a female of the
age of the victim.3 . . . [W]ith this evidence . . . com-
petent counsel would have been able to argue to the
jury that, although this means that for each contact the
chances of transmission range from 40 to 50 percent—
or higher for a young female like the victim—it is
extremely unlikely that every single time of the nearly
300 [times that the petitioner allegedly had sex with
the victim] the transmission rate fell on the negative,
rather than [on] the positive, end of the scale. Put
another way, the petitioner’s counsel could have pre-
sented the following persuasive argument: ‘Ladies and
gentlemen, is it really reasonable to conclude that, in
the nearly 300 times that the victim says they had oral,
anal and vaginal sexual intercourse, and keeping in
mind that each time there was a higher than 40 or 50
percent chance of transmission, not one of those times
resulted in her contracting the sexually transmitted dis-
ease that the petitioner had? Indeed, even if we take
the . . . evidence that there was a 30 percent chance
of transmission each time, is it really reasonable to
conclude that the 30 percent chance did not materialize
in [any] one of those nearly 300 times?’ ’’4 (Footnote
added.) Id., 616–17 (Borden, J., dissenting).
   I also am not persuaded by the majority’s assertion
that, because there were no culture results confirming
a diagnosis of chlamydia or gonorrhea, a jury could
have concluded that the petitioner never actually suf-
fered from those diseases during the relevant time
frame. As the majority itself observes, there was undis-
puted evidence at trial that ‘‘patients who visit the emer-
gency room for treatment of sexually transmitted
diseases often do not wait for culture results,’’ and,
therefore, they often are ‘‘treated ‘prophylactically or
empirically’ ’’ based on the symptoms with which they
present. In the present case, according to medical
experts presented by both the respondent and the peti-
tioner, the petitioner presented with textbook signs of
chlamydia and gonorrhea5 each time he visited the hos-
pital, which undoubtedly explains why he was treated
for those diseases. The petitioner’s medical records also
indicate that he self-reported a history of sexually trans-
mitted diseases and informed one of the treating health
care providers that his symptoms felt just like the last
time he had gonorrhea. Contrary to the majority’s asser-
tions, therefore, I am not persuaded that the jury would
have disregarded this evidence and concluded, merely
because there were no confirmatory culture results in
his hospital records, that the petitioner never actually
had a sexually transmitted disease.
   I also am not convinced by the majority’s assertion
that the jury reasonably could have concluded, on the
basis of Scholand’s testimony, that the victim’s immune
system likely would have eradicated any sexually trans-
mitted diseases by the time she was tested for them, a
fact that could explain the negative test results. I note
in this regard that, although Scholand testified that a
person’s immune system is capable of eradicating a
sexually transmitted disease, he was unable to provide
an answer when asked how often this actually occurs
and ultimately conceded that he really had no idea how
often it occurs. Scholand did state, however, that it
could take months or even years for the body to rid
itself of chlamydia. Indeed, both experts testified that
chlamydia is often asymptomatic and can stay in the
body indefinitely if left untreated, causing myriad com-
plications. I believe that the foregoing expert testimony,
the petitioner’s documented history of sexually trans-
mitted diseases, the relatively high transmission rates
of such diseases, and the fact that the victim tested
negative for such diseases might very well have created
a reasonable doubt as to the petitioner’s guilt.
   I recognize that this is a close case. It is, however,
precisely because it is a close case that I am persuaded
that the petitioner has met his burden of demonstrating
that the deficient performance of his trial counsel
undermines confidence in the verdict and, therefore,
deprived him of a fair trial. As Judge Borden observed,
‘‘the state’s case was far from overwhelming. It rested
almost entirely, for purposes of substantive evidence,
on the testimony of the victim, supplemented by several
constancy of accusation witnesses. The only noncon-
stancy evidence supporting [the victim’s] testimony was
Kanz’ [testimony regarding her] examination of [the
victim], which did corroborate [the victim’s allegation
of] vaginal [intercourse] but did not corroborate [her
allegations of] anal intercourse.’’ Anderson v. Commis-
sioner of Correction, supra, 128 Conn. App. 619 (Bor-
den, J., dissenting). I therefore would reverse the
judgment of the Appellate Court and direct that court
to remand the case to the habeas court with direction
to grant the petition for a writ of habeas corpus and to
order a new trial.
   1
     I note that the Second Circuit Court of Appeals has observed that, ‘‘[i]n
sexual abuse cases, because of the centrality of medical testimony, the
failure to consult with or call a medical expert is often indicative of ineffec-
tive assistance of counsel. . . . This is particularly so [when] the [govern-
ment’s] case, beyond the purported medical evidence of abuse, rests on the
credibility of the alleged victim, as opposed to direct physical evidence such
as DNA . . . or third party eyewitness testimony.’’ (Citations omitted; foot-
note omitted.) Gersten v. Senkowski, 426 F.3d 588, 607 (2d Cir. 2005), cert.
denied sub nom. Artus v. Gersten, 547 U.S. 1191, 126 S. Ct. 2882, 165 L. Ed.
2d 894 (2006).
   2
     Scholand did not testify as to the transmission rate for gonorrhea. The
petitioner’s expert, Timothy Grady, stated, however, that gonorrhea had a
higher transmission rate, that is, 50 percent.
   3
     Grady further explained that the higher transmission rate for adolescent
females is attributable to the fact that they ‘‘don’t have any protective
antibodies for [sexually transmitted diseases] or, at least, they have fewer,
and they have [a] biologically [immature] cervix, which appear[s] to increase
their risk for cervical infection.’’
   4
     I recognize that the petitioner does not claim that he was infected with
a sexually transmitted disease on each of the approximately 300 occasions
that he allegedly had sexual intercourse with the victim. The same argument
would apply, however, even if the petitioner was contagious for only two
weeks on each of the five occasions that he was treated for those diseases.
In other words, competent defense counsel could have argued that the odds
were exceedingly low that the petitioner could have had sex with the victim
even twenty or thirty times while infected with a sexually transmitted disease
without infecting her. Indeed, it requires no particular expertise or training
to know that, if a coin is flipped twenty times, it is extremely unlikely that
it will never come up heads, even though the chances that it will come up
heads remains the same for each individual flip.
   5
     The petitioner’s medical records indicate that the petitioner often pre-
sented at the hospital with painful urination and urethral discharge.